Citation Nr: 0735283	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  98-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Evaluation of chronic headaches, currently evaluated as 0 
percent disabling, to include the issue of whether a timely 
substantive appeal was filed. 

2.  Entitlement to an effective date prior to January 29, 
1999 for the grant of service connection for chronic 
headaches, to include the issue of whether a timely 
substantive appeal was filed.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to 
October 1983.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In a July 1999 
determination, the Board granted a 40 percent evaluation for 
the herniated disc at L4-L5 level with spinal stenosis.  The 
claim of an effective date for the award of service 
connection for a herniated disc at L4-L5 with spinal stenosis 
was found to be May 30, 1996.  An effective date prior to 
February 14, 1997 for the award of a 10 percent evaluation 
for hemorrhoids was denied.  

The veteran appealed the Board's determination to the United 
States (U. S.) Court of Appeals for Veterans Claims.  In a 
joint motion to the Court, the parties requested that the 
Court to vacate the Board's decision solely to the extent 
that the Board had denied the veteran entitlement to a rating 
in excess of 40 percent for his service-connected herniated 
disc.  The parties requested the Board to dismiss the appeal 
with respect to the remaining issues.  The Court granted the 
joint motion, vacating and remanding the claim of entitlement 
to an increased evaluation in excess of 40 percent for a 
herniated disc.  

Since July 1999, the veteran has raised additional claims.  
The Board issued another decision in October 2001 that denied 
the claims on appeal, which was subsequently appealed to the 
Court.  The Court vacated the Board's decision and ordered 
that the veteran be provided with the appropriate duty to 
assist notification.  The Board, in turn, remanded this case 
to the Agency of Original Jurisdiction (AOJ) in May 2004 so 
that such action could be accomplished.  In January 2006, the 
Board remanded the case to the RO for further evidentiary 
development with respect to the issues of a higher evaluation 
for a herniated disc and entitlement to a TDIU.  

In April 2007, the Board remanded the case to the RO for 
further development.  While the matter was pending before the 
Court, in July 2007, the veteran's attorney and VA General 
Counsel filed a Joint Motion requesting that the Court vacate 
the Board's decision and remand the case to the Board for 
further development.  The Joint Motion said that a July 6, 
2006 submission from the veteran purported to be a 
substantive appeal.  The Court granted the Joint Motion for 
remand in July 2007 and returned the case to the Board.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for chronic headaches was granted in 
January 2006, evaluated as noncompensably disabling, and the 
veteran was informed of this decision and of his appellate 
rights with respect thereto in February 2006.  In June 2006, 
he submitted a Notice of Disagreement as to the initial 
rating assigned the chronic headache disability.  He was 
issued a Statement of the Case which addressed that issue in 
June 2006, at which time he was advised that he had until the 
later of 60 days from the date of the Statement of the Case 
or the remainder of the one-year period from the date of 
notice of the decision appealed in which to perfect her 
appeal.  

Upon review of the claims folder, there was not on file in 
the claims file any document that might be reasonably 
construed as a substantive appeal in response to the June 
2006 SOC.  The veteran's representative asserts that a timely 
substantive appeal had indeed been filed (even if not 
actually reflected in the record).  This raises the 
possibility that there are outstanding documents held at the 
AOJ.

Accordingly, the case is REMANDED for the following action:

The RO should review documents filed by 
the veteran since June 30, 2006, the date 
the Statement of the Case was mailed to 
him following his June 2006 Notice of 
Disagreement addressing the issue of 
entitlement to a higher evaluation for a 
chronic headache disability.  The AOJ 
must determine whether there are any 
temporary files.  The AOJ must determine 
whether a substantive appeal was filed in 
regard to headache issue(s) and if filed 
whether the substantive appeal was 
timely.

If a timely substantive appeal was filed, 
the AOJ must either take action to 
develop the issue or complete action and 
certify the issue to the Board.

If a timely substantive appeal was not 
filed, the AOJ should take action as 
otherwise appropriate.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purpose 
of this REMAND is to accord the veteran due process of law.  
By this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time. No action is required of the veteran until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



